 
 
I 
111th CONGRESS 1st Session 
H. R. 426 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Pascrell (for himself, Mr. Herger, Ms. Velázquez, Mr. Moore of Kansas, Mr. Hinchey, Mr. Carnahan, Mr. Pitts, Mr. Davis of Alabama, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the depreciation recovery period for certain roof systems. 
 
 
1.Short titleThis Act may be cited as the Green Roofing Energy Efficiency Tax Act of 2009 or GREETA of 2009. 
2.Depreciation recovery period for certain roof systems 
(a)20-year recovery periodSubparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to classification of certain property) is amended to read as follows: 
 
(F)20-year propertyThe term 20-year property means— 
(i)initial clearing and grading land improvements with respect to any electric utility transmission and distribution plant, and 
(ii)any roof system which meets the requirements of Standard 90.1–2004 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and is on nonresidential real property.. 
(b)Requirement To use straight line methodParagraph (3) of section 168(b) of such Code is amended by adding at the end the following new subparagraph: 
 
(J)Any roof system described in subsection (e)(3)(F)(ii).. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by striking the last item and inserting the following new items: 
 
 
 
 
(F)(i)25 
 (F)(ii)20. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
